DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1, 11, and 20 is the inclusion of limitation(s) “determining, based at least on a semantic role of the second word included in the first item description, a semantic role for the first word included in the search phrase, the semantic role of the second word comprising an attribute of the first item; and generating, based at least on the semantic role of first word included in the search phrase, an analytics result associated with the search phrase, the analytics result identifying the first item having a first attribute as being associated with a larger quantity of purchases than the first item having a second attribute”, which is not found in the prior art of record. The closest possible prior art in this case is XU et al (US 2017/0132318 A1), which teaches storing one or more first terms and associated one or more second terms, receiving a first search phrase, determining a target first term of the one or more first terms, the target first term associated with the first search phrase, providing a second term associated with the target first term as a candidate term, and when a candidate term is selected by a user, determining the candidate term as a second search phrase, and providing a search result associated with the second search phrase.
Claims 2-10 and 12-19 depend from claims 1 and 11 and are allowable for the same reasons as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARED M BIBBEE/Primary Examiner, Art Unit 2161